PER CURIAM.
We reverse Appellant’s sentence with direction that the trial court modify special conditions of probation (6) and (13) to conform to the oral pronouncements at sentencing. To that end, the conditions shall be modified to clarify that that portion of the conditions restricting the use of intoxicants and requiring breath and blood tests apply only to the extent that they are imposed incident to any treatment that is based on the ordered substance abuse evaluation. The other portion of condition (6) restricting Appellant from visiting places where substances are unlawfully sold, dispensed, or used is a valid condition which need not be orally pronounced in open court. Jaworski v. State, 650 So.2d 172 (Fla. 4th DCA 1995).
In all other respects, the judgment and sentence are affirmed.
STONE, POLEN and FARMER, JJ., concur.